DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

3.        	In the applicant’s submission, claims 1, 14, and 22 were amended. Accordingly, claims 1-29 are pending and being examined. Claims 1, 14, and 22 are independent form.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

6.	Claims 1-10, 12-19, 21-27, and 29 are rejected under pre-AIA  35 U.S.C. 102(a), as being anticipated by Matsugu et al (US 2007/0025722, hereinafter “Matsugu”).

Regarding claim 1, Matsugu discloses an image processing method (the facial image capture method and device; see fig.3), comprising: 
identifying a group of pixels that correspond to a face within at least one digitally- acquired image using a portable image acquisition device (for each input image/frame obtained by a camera at each predetermined frame rate, the method may detect the principal person’s face among a plurality of images; see S1-S2 of fig.3, and para.70-71; wherein a principal person’s face includes a group of pixels, see fig.18A-fig,18D); and 
performing the following steps in real time as a stream of images is acquired by the portable image acquisition device (for each of the plurality of images captured at the each predetermined frame rate, see fig.18A—fig.18D): 
identifying face regions within said stream of images (the method may detect the principal person’s face; see S1-S2 of fig.3, and para.70-71; see “face regions” in fig.18A-fig,18D); for each interval of a plurality of intervals of the stream of images (for each of the plurality of images captured at the each predetermined frame rate, see fig.18A—fig.18D), determining a facial expression state for the interval by accumulating facial expression state information over multiple images of the interval and classifying a facial expression state for the interval based on the accumulated facial expression state information and logic that spans over several images of the interval (the method may extract the facial expression of the principal person’s face and “predicts the time (best frame timing) when the detected facial expression of the principal object changes to a predetermined one (e.g., smile) corresponding to the image capturing mode”; see S3-S4 and para.72-73; see “facial state[/expression] change” in fig.18A-fig,18D and para.183; wherein the prediction of the facial expression change is determined based on a “motion vector distribution model” between frames at predetermined intervals (cf. para.85). See “Then, the similarity distribution between local portions of an input image and model data is calculated. In general, if the maximum value of the similarity distribution exceeds a predetermined threshold, a pattern belonging to the category is detected”, in para.91); wherein each interval of the plurality of intervals includes one or more previously acquired images from the stream of images (this feature is inherent in the method in Matsugu since the method in Matsugu needs to “predicts the time (best frame timing) when the detected facial expression of the principal object changes to a predetermined one (e.g., smile) corresponding to the image capturing mode”. In other words, the method in Matsugu needs to predict the facial expression change between the current image and the next image at each of the predetermined intervals. Therefore, at each of the predetermined intervals, the plurality of images in the method in Matsugu must include at least two images in order to predict the facial expression change between the current image and the next image; see S3-S4 and para.72-73); detecting a transition between facial expression states based upon determined facial expression states for the plurality of intervals (the method may predict best frame timing when the detected facial expression changes to a smile expression based on the current facial expression; see S4 of fig.73; see a ‘smile’ facial expression shown fig.18C and para.183; see “In general, if the maximum value of the similarity distribution exceeds a predetermined threshold, a pattern belonging to the category is detected”, in para.91); in response to the detected transition between facial expression states, performing one or more operations to post-process at least one previously acquired image from the stream of images; and causing display of the at least one post-processed image via a display coupled to the portable image acquisition device (after then, the method may record and display the smile face image; see S5 of fig.3and para.74; see para.183).

Regarding claim 2, Matsugu discloses the method of claim 1, wherein each interval of the plurality of intervals includes multiple images from the stream of images (see fig.18A---fig.18D and para.183).

Regarding claim 3, Matsugu discloses the method of claim 2, wherein the stream of images comprises a collection of images having a lower resolution than the resolution of an image sensor of the portable image acquisition device (“successive image’ stored in 68 and “high-quality buffer” stored in 67; see para.166).

Regarding claim 4, Matsugu discloses the method of claim 3, wherein identifying the group of pixels that correspond to the face comprises applying at least one of Haar and census features (facial features extracted from the eyes and the mouth of the person’s face in each different expression categories, see para.85).

Regarding claim 5, Matsugu discloses the method of claim 4, wherein:
identifying face regions within said stream of images comprises tracking pose of the face within the stream of images; and determining a facial expression state for the interval comprises determining a facial expression state based upon the tracked pose of the face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 6, Matsugu discloses the method of claim 3, wherein:
identifying a group of pixels that correspond to a face within at least one digitally-acquired image on the portable image acquisition device comprises using a face detector to identify the group of pixels that correspond to the face with the at least one digitally-acquired image; identifying face regions within said stream of images comprises tracking pose of the face within the stream of images; and determining a facial expression state for the interval comprises determining a facial expression state based upon the tracked pose of the face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 7, Matsugu discloses the method of claim 2, wherein:
identifying a group of pixels that correspond to a face within at least one digitally-acquired image on the portable image acquisition device comprises using a face detector to identify the group of pixels that correspond to the face with the at least one digitally-acquired image; identifying face regions within said stream of images comprises tracking pose of the face within the stream of images; and determining a facial expression state for the interval comprises determining a facial expression state based upon the tracked pose of the face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 8, Matsugu discloses the method of claim 2, wherein identifying face regions within said stream of images comprises tracking pose of multiple faces within the stream of images including said face (identify/track different facial expressions/poses in different frames; see fig.18A-fig,18D and para.183).

Regarding claim 9, Matsugu discloses the method of claim 2, wherein performing one or more operations to post-process the stream of images in response to the detected transition in the facial expression state comprises performing a compositing operation (the composite image; see fig.18D and para.183).

Regarding claim 10, Matsugu discloses the method of claim 2, wherein performing one or more operations to post-process the stream of images in response to the detected transition in the facial expression state comprises compositing a best smile image by combining at least one face region from multiple images in the stream of images (the composite image; see fig.18D and para.183).

Regarding claim 12, Matsugu discloses the method of claim 2, wherein images in the collection of images are greyscale images (digital images by digital cameras; see para.58; see “successive image” stored in 68 and “high-quality buffer” stored in 67; see para.166).

Regarding claim 13, 21, 29, Matsugu discloses, wherein detecting a transition in a facial expression state based upon the determined facial expression state comprises detecting at least one transition in a facial expression state selected from the group consisting of: a transition from a non-smile to a smile (see fig.18 and para.183); a transition from a smile to a non-smile; a blink of one eye; and a blink of both eyes.

Regarding claim 14, Matsugu discloses an image processing method, comprising: identifying a group of pixels that correspond to a face within at least one digitally-acquired image on a portable image acquisition device using a face detector (for each input image/frame obtained by a camera at a predetermined frame rate, the method may detect the principal person’s face; see S1-S2 of fig.3, and para.70-71; wherein a principal person’s face includes a group of pixels, see fig.18A-fig,18D); acquiring a stream of images using the portable image acquisition device, where the stream of images comprises a collection of images having a lower resolution than the resolution of an image sensor of the portable image acquisition device (buffer 68 stores predetermined resolution images; see 68 of fig.12 and para.166); 
performing in real time as the stream of images is acquired by the portable image acquisition device steps including: tracking pose of the face within the stream of images; f for each interval of a plurality of intervals of the stream of images (for each of the plurality of images captured at the each predetermined frame rate, see fig.18A—fig.18D), determining a facial expression state for the interval by accumulating facial expression state information over multiple images of the interval and classifying a facial expression state for the interval based on the accumulated facial expression state information and logic that spans over several images of the interval (the method may extract the facial expression of the principal person’s face and predict the facial expression change between the current image and the next image--- that is, predict “the time (best frame timing) when the detected facial expression of the principal object changes to a predetermined one (e.g., smile) corresponding to the image capturing mode”; see S3-S4 and para.72-73; see “facial state[/expression] change” in fig.18A-fig,18D and para.183; wherein the prediction of the facial expression change is determined based on a “motion vector distribution model” between frames at predetermined intervals (cf. para.85). See “Then, the similarity distribution between local portions of an input image and model data is calculated. In general, if the maximum value of the similarity distribution exceeds a predetermined threshold, a pattern belonging to the category is detected”, in para.91); wherein each interval of the plurality of intervals includes one or more previously acquired images from the stream of images (this feature is inherent in the method in Matsugu since the method in Matsugu may predict the facial expression change between the current image and the next image at each of the predetermined intervals. In other words, at each of the predetermined intervals, the plurality of images in the method in Matsugu include at least two images to predict the facial expression change between the current image and the next image; see S3-S4 and para.72-73); detecting a transition between facial expression states based upon determined facial expression states for the plurality of intervals (the method may predict best frame timing when the detected facial expression changes to a smile expression based on the current facial expression; see S4 of fig.73; see a ‘smile’ facial expression shown fig.18C and para.183; see “In general, if the maximum value of the similarity distribution exceeds a predetermined threshold, a pattern belonging to the category is detected”, in para.91); in response to the detected transition between facial expression states, performing one or more operations to post-process at least one previously acquired image from the stream of images; and causing display of the at least one post-processed image via a display coupled to the portable image acquisition device (after then, the method may record and display the smile face image; see S5 of fig.3and para.74; see para.183).

Regarding claim 15, 23, Matsugu discloses, wherein the image on which the post-processing operation is performed is an image from the collection of images (see fig.18C and fing18D and para.183).

Regarding claim 16, 24, Matsugu discloses, wherein:
Images in the collection of images are greyscale images; and the post-processing operation is performed on a color image (see “successive image” is stored in 68, and a smile face is a “high-quality image” stored in 67 and having “multi-tone”/color-image; see para.166;).

Regarding claim 17, 25, Matsugu discloses, wherein the color image has a higher resolution than the resolution of images in the collection of images (see “successive image” is stored in 68, and a smile face is a “high-quality image” stored in 67 and having “multi-tone”; see para.166;).

Regarding claim 18, 26, Matsugu discloses, wherein performing one or more operations to post- process the stream of images in response to the detected transition in the facial expression state comprises performing a compositing operation ((see fig.18A to fing18D and para.183).

Regarding claim 19, 27, Matsugu discloses, wherein performing one or more operations to post- process the stream of images in response to the detected transition in the facial expression state comprises compositing a best smile image by combining at least one face region from multiple images in the stream of images (see fig.18A to fing18D and para.183).

Regarding claim 22, the claim is an inherent variation of claim 14, and therefore is interpreted and rejected as set forth in the rejection of claim 14.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 11, 20, and 28 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Matsugu et al (US 2007/0025722, hereinafter “Matsugu”) in view of Ogawa (US 2011/0216943, hereinafter “Ogawa”).

Regarding claim 11, 20, 28, Matsugu discloses the method of claim 2, further comprising performing in-device training of new classifiers used to separate one face form another. However, in the same field of endeavor, Ogawa teaches a method that performs in-device training of new classifiers used to separate one face form another (the LDA classification was trained to classify a facial image into a smile category or a usual expression; see fig.8 and para.85—para.89). It would have been obvious to persons skilled in the art at the time the invention was made to incorporate the teachings of Ogawa into the teachings of Matsugu. The suggestion and motivation for doing so would have been to capture and record a facial image only when each subject in the image have a predefine smile value (Ogawa, see abstract and fig.4).

Response to Arguments
9.	Applicant’s arguments, with respects to claims 1, 14, and 22, filed on 09/27/2022, have been fully considered but they are not persuasive.

9-1.	On page 11, applicant argues:
“Applicant respectfully disagrees. In particular, claim 1 is not being used to "predict" a change of a facial state/expression. Rather, claim 1 recites "for each interval of a plurality of intervals of the stream of images, determining a facial expression state for the interval by accumulating facial expression state information over multiple images of the interval and classifying a facial expression state for the interval based on the accumulated facial expression state information and logic that spans over several frames of the interval, wherein each interval of the plurality of intervals includes one or more previously acquired images from the stream of images;" Accordingly, a facial expression state is being determined for each interval of already acquired images and there is no discussion of predicting future facial expressions as these images have already been acquired.”
(The emphases added by applicant.)

The examiner respectfully disagrees with the arguments. In this instance, the examiner disagrees with the applicant’s statement---“claim 1 is not being used to "predict" a change of a facial state/expression”. Rather, the claim language is "... classifying a facial expression state for the interval based on the accumulated facial expression state information and logic that spans over several frames of the interval, wherein each interval of the plurality of intervals includes one or more images from the stream of images;" and "...in response to the detected transition between facial expression states, performing one or more operations to post-process at least one previously acquired image from the stream of images". It is apparent that the wording of “in response to the detected transition between facial expression states” must be associated with a measurement, a prediction, a determination, or a calculation of “facial expression state(s)”. The applicant does not provide any reasons, evidences, and/or rationales to supports that the claimed method can detect “transition between facial expression state” without any measurements, predictions, determinations, or calculations of “facial expression states. In the second instance, the examiner disagrees with the applicant’s statement—"Accordingly, a facial expression state is being determined for each interval of already acquired images and there is no discussion of predicting future facial expressions as these images have already been acquired”. Rather, the claim clearly recites “classifying a facial expression state for the interval based on the accumulated facial expression state information and logic that spans over several frames of the interval”. It is apparent that the claimed method/logic is a sequential process and performs facial expression classification frame-by-frame as time goes at preset time intervals. Not all facial expressions in the claimed inventions have already been classified/determined at one single time. Therefore, the arguments are not persuasive.

9-2.	On page 11, applicant further submits:
“Applicant has amended claim 1 to recite "...performing one or more operations to post-process at least one previously acquired image from the stream of images", as such the post-processing is being performed on at least one previously acquired imaged, and thus is not being used to "predict when a change of a facial expression to a desired smile" as disclosed by the Matsugu et al. publication and noted by the Office action”.

The examiner respectfully points out, the method in Matsugu discloses that “the state change estimation unit 4 predicts the time (best frame timing) when the detected facial expression of the principal object changes to a predetermined one (e.g., smile) corresponding to the image capturing mode”. See Paragraph [0073]. Therefore, it is apparent that the state change estimation unit 4 needs to detect the previous facial expression state of the principal object (e.g., the facial expression shown in fig.18B) prior to detecting the predetermined one (e.g., the smile facial expression shown in fig.18C) since the method in Matsugu is to detect the facial expression state change instead of a facial expression state. Therefore, the arguments are not persuasive.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/12/2022